Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-17 of J. Shin et al., US 16/608,924 (Mar. 8, 2017) are pending and in condition for allowance.  

Withdrawal Claim Objections

Claim objections are withdrawn in view of Applicant’s amendment. 

Withdrawal Claim Rejections - 35 USC § 112(d)

Rejection of claim 15 under 35 U.S.C. 112(b) as indefinite on the grounds that the recitation of “trifluoroacetic acid” is unclear because it lacks antecedent basis in claim 1 is withdrawn in view of Applicant’s amendment.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Instant claims 1-17 are considered free of the art of record.  The closest prior art of record is considered to be the combination of C. Lee et al., WO 2016/175555 (2016) (“Lee”) with U. Grošelj et al., 69 Tetrahedron, 11092-11108 (2013) (“Grošelj”).  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Lee disclosed that compounds of formula 1 are useful pharmaceuticals that can be prepared from compounds of formula 2.  Lee at pages 1 and 11.  Thus, Lee teaches that compounds of formula 2 are useful intermediates.  




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The Lee Markush genus of formula 2 corresponds to instant claim 1, chemical formula 1, wherein Lee variables R1,R2, and R2 are 2,4 difluoro and hydrogen.  With respect to Lee compound 11, the only Lee disclosure is the following example synthesis.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Lee at page 25, lines 9-17.  Above Lee step 22-1 corresponds to instant claim 1 (step 1), but differs in that the compounds are 2,4,6-trifluorophenyl whereas the instant compounds are 2,4-diflurophenyl.  In any case, the primary difference between instant claim 1 and Lee is that the formation of Lee pyrrole 13 involves cyclization of Lee compound 12, which is different than the instant claim 1 conversion of chemical formula 1-4 to the pyrrole of chemical formula 1-5.  Thus, Lee at least does not teach instant claim 1 steps 3 and 4.  

Grošelj discloses a general procedure for conversion of compounds 1 to compounds 2 followed by conversion to compounds 4, with the following specific example (conversion of 1j to 4j/j’).  Grošelj at pages 11093-11094.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


The above Grošelj reactions correspond to instant claim 1, steps 3 and 4, but differs in that the Grošelj phenyl group lacks the instantly claimed 2,4-difluoro substitution.  Grošelj discloses that pyrroles represent one of the most important groups of heterocyclic compounds but does not disclose any specific/particular utility for compounds 4 j/j’.  Grošelj at page 11092, col. 1.  

The instant claims are not obvious over the combination of Lee and Grošelj for the following reasons.  In order to arrive at the instantly claimed process, one of ordinary skill in the art must first structurally modify Grošelj compound 1j by 2,4-difluorophenyl substitution so as to arrive at instant chemical formula 1-3 and thereafter react this compound under the Grošelj reaction protocol (1j → 4j/j’) so as to arrive at instant In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995)).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622